UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2016 COLLECTORS UNIVERSE, INC. (Exact name of registrant as specified in its charter) Delaware 0-27887 33-0846191 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1921 E. Alton Avenue, Santa Ana, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 567-1234 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers, Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e) Compensatory Arrangements of Certain Officers Adoption of Fiscal 201 7 Cash Incentive Plan . On December6, 2016 the Compensation Committee (the “Compensation Committee” or the “Committee”) of the Board of Directors of Collectors Universe, Inc. (the “Company” or “we,” “our” or “us”) adopted a cash incentive plan for Robert G. Deuster and Joseph J. Wallace, the Company’s Chief Executive Officer and Chief Financial Officer, respectively, for the fiscal year ending June 30, 2017 (the “2017 Incentive Plan” or the “Plan”). Summary Description of the Incentive Plan . Set forth below is a summary description of the 2017 Incentive Plan. The following summary is not intended to be complete and is qualified in its entirety by reference to the 2017 Incentive Plan, a copy of which is attached as Exhibit99.1 to and incorporated into this Current Report on Form 8-K. Purpose of the Incentive Plan . The primary purpose of the 2017 Incentive Plan is to further the interests of the Company and its stockholders by (i)providing meaningful incentives and financial rewards to Messrs.Deuster and Wallace (the “Plan Participants” or the “Participants”) for making significant contributions to the achievement, by the Company, of specified financial performance goals in Fiscal 2017, and (ii)making a substantial portion of each Participant’s compensation for Fiscal 2017 dependent on the Company’s achievement of those goals. Administration of the Incentive Plan . The Plan will be administered by the Compensation Committee, which has the authority to designate the executive officers of the Company that will participate in and have opportunities to earn cash incentive awards under the Plan, to interpret and construe, and to adopt all necessary rules and regulations for administering, the Plan, and to determine whether and the extent to which cash incentive awards have been earned by the Participants under that Plan. All decisions and determinations of the Committee with respect to the 2017 Incentive Plan will be final and binding on and non-appealable by the Company and the Participants. Establishment of Corporate Financial and Individualized Performance Goals . The Plan provides for the establishment by the Committee of incentive award opportunities for each Participant based on the extent to which (i)one or more corporate financial goals (“Corporate Financial Goals”) for Fiscal 2017 are achieved or exceeded by the Company, and (ii)individual or personal performance objectives (“MBOs”) established for each Plan Participant are achieved or exceeded, in each case as determined by the Committee in its sole judgment. Determination of Incentive Awards Earned by Participants . As soon as practicable following the end of Fiscal2017, the Committee is to determine (i)whether and to what extent any of the Corporate Financial Goals has been achieved or exceeded by the Company, (ii)whether or to what extent, if any, each Participant has achieved his individual MBOs, and (iii)the amounts of the incentive awards, if any, that each Participant has earned under the Plan. Payment of Incentive Awards . The Plan provides that, if and to the extent earned, incentive awards are to be paid within 30 days after the Committee has determined that such an award has been earned by a Participant under the Plan, but in no event later than the ninetieth (90th) day after the end of Fiscal 2017. On the other hand, payment of Incentive Awards may be deferred if and to the extent it is deemed to be necessary to comply withSection 409A of the Internal Revenue Code. Amendmen ts to or Termination of the 2017 Incentive Plan . The 2017 Incentive Plan may be amended or terminated at any time by the Compensation Committee, except that no amendment or any termination of the Plan may affect the right of a Participant to retain any incentive award previously paid to him under the Plan. 2 Committee’s Determination of Performance Goals and Incentive Award Opportunities under the Plan . Following the adoption of the 2017 Incentive Plan, the Committee established under that Plan: Corporate Financial Performance Award Opportunities . Threshold, target and maximum (or “stretch”), financial performance incentive awards, as set forth in the table below (the “Financial Performance Awards”), which each of Messrs. Deuster and Wallace has the opportunity to earn, depending on whether the Company achieves, and the extent to which it may exceed, threshold, target or maximum financial performance goals, each of which will be measured on the basis of the Company’s operating income (before non-cash stock based compensation expense and any cash incentive compensation that becomes payable under the Plan) in fiscal 2017; and Individualized Performance Award Opportunities . Individual or personalized threshold and target awards (“MBO Performance Awards”), which each of Messrs. Deuster and Wallace has the opportunity to earn, based on the extent to which he has achieved or exceeded individualized or personalized performance objectives (“MBOs”) established for him by the Committee. Robert G. Deuster, CEO Joseph J. Wallace, CFO Threshold Target Maximum/ Stretch Threshold Target Maximum/ Stretch Award Opportunities : Award Award Award Award Award Award Financial Performance Award
